 In the Matter ofL. BAMBERGER& Co.andAMALGAMATED CLOTHINGWORKERS OF AMERICA,JOURNEYMEN TAILORS UNION, LOCAL 195Case No. 3-R-.4397.Decided September 9, 1944Lauterstein, Spiller, Bergerman & Dannett, by Mr. Emanuel Dan-nett,of New York City, for the Company.Mr. David M. Schlossberg,of New York City, for the Amalgamated.Mr. Abraham G. Lew,of Newark, N. J., for the AFL.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by Amalgamated Clothing Workers ofAmerica, Journeymen Tailors Union, Local 195, herein called theAmalgamated, alleging that a question affecting commerce had arisenconcerning the representation of employees of L. Bamberger & Co.,Newark, New Jersey, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Leon Novak, Trial Examiner. Said hearing was held at New-ark, New Jersey, on August 2, 1944.At the hearing, A. F. of L. De-partment Store Council of New Jersey, herein called the Council, andRetail Clerks International Protective Association, affiliated with theAmerican Federation of Labor, herein called the RCIPA, both or-ganizations collectively called the AFL, requested and were grantedleave to intervene in the proceedings.The Company, the Amalga-mated, and the AFL appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The TrialExaminer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.58 N. L.R. B., No. 27.144 L. BAMBERGER & CO.145Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYL. Bamberger & Co. is a New Jersey corporation with offices andprincipal place of business located at Market and Halsey Streets, New-ark, New Jersey, where it is engaged in business as a departmentstore.The Company is a subsidiary of R. H. Macy & Co., Inc., a cor-poration engaged in business as a department store in the State ofNew York. In addition to its building at Market and Halsey Streets,the Company operates six warehouses at various locations in the cityof Newark, and one warehouse in the city of Hackensack, New Jersey.This proceeding concerns only employees in the department store.Purchases made by the Company, for resale at its department store,during the year preceding the hearing, amounted in value to approxi-mately $24,000,000, 75 percent of which was shipped to the Newarkstore from points outside the State of New Jersey.During the sameperiod, the Company's sales totaled approximately $38,000,000, lessthan 1 percent of which was made to customers in States other than theState of New Jersey.-Contrary to the contentions of the Company, we find that the opera-tions of the Company affect commerce within the meaning of the Na-tional Labor Relations Act.'H. THE ORGANIZATIONS INVOLVEDAmalgamated Clothing Workers of America, Journeymen TailorsUnion, Local 195, affiliated with the Congress of Industrial Organiza-tions, is a labor organization admitting to membership employees ofthe company.A. F. of L. Department Store Council of New Jersey, and RetailClerks International Protective Association, both affiliated with theAmerican Federation of Labor, are labor organizations admittingto membership employees of the Company.III.THE ALLEGED QUESTION CONCERNING REPRESENTATION; THE ALLEGEDAPPROPRIATE UNITThe Amalgamated seeks a unit consisting of approximately 64alteration department employees, among whom are included tailors,, SeeMatter of The J. L. Hudson Company,42 N. L. R. B. 536; N.L. R.B. v.Kudile,130 F. (2d) 615.609591-45-vol. 58-11 146DECISIONSOF NATIONALLABOR RELATIONS BOARDfitters, dressmakers, and finishers, who perform necessary alterationson men's and women's suits and dresses sold in the department store.The alteration department is part of the non-sales division of the Com-pany, %hich, together with the sales division, consists of 150 depart-ments.On December 4, 1941, the Company and the AFL entered into acontract, defining wages, hours, and working conditions for all"regular" employees in the department store, in both divisions, on astore-wide basis.The term "regular," as defined in the contract, doesnot include supervisory, clerical, confidential, or temporary employees,certain specialists, or employees whom the Company recognizes ascraftsmen,2 and who are represented in separate units by unions otherthan the RCIPA, which are members of the Council.The Councilsigned the 1941 contract not only as the parent body of the RCIPA,but also for the purpose of binding all of its constituent members tothe no-work-stoppage pledge contained in the said contract.Since1941, bargaining has continued between the Company and the AFLon the basis outlined in the 1941 contract.'The Amalgamated supports its request to separate the alterationdepartment from the larger unit by pointing to the physical separa-tion of that department from other departments, its control underseparate supervision, and the special skills possessed by the employeestherein.The Company and the AFL oppose the setting up of a sep-arate unit, basing their position on the claim that (1) the alterationdepartment employees possess no special skills which are differentfrom those of employees in other departments; (2) the alteration de-partment does not constitute a clearly definable group since therehave been instances of interchange of employees between the alterationdepartment and other departments; and (3) the history of collectivebargaining in the Company's store and in the industry generally hasbeen on a store-wide basis.There is little merit in the first two con-tentions of the Company and the AFL. The record clearly estab-lishes that although the least skilled of the alteration, employees, thefinishers, can be trained within a short period, others in the altera-tion department require 4 to 7 years' experience to qualify for thepositions they hold. Interchange of employees between the depart-ment and other departments of the store is so slight as to have nosignificance.However, despite the separation of the alteration de-partment from other departments of the store, and the skills exercisedby the employees therein, the department is an integral part of theoperations of the store, and has since 1941 been treated as such for the2Furniture finishers,furniture sendmen, electricians,elevator repairmen,mechanics andhelpers, carpenters, painters, heat, light, and power employees, drivers, and warehouseengineers. L. BAMBERGER '& CO.147purposes of collective bargaining.Moreover,except in instances whereorganization has progressed only partially,employees in the industry,other than certain craftsmen, for the most part engaged in maintenancework, are generally represented on a store-wide basis.3In the lightof these facts,we find the unit requested by the Amalgamated inap-propriate.We further find that no question concerning the repre-sentation of employees of the Company in an appropriate bargainingunit has arisen within the meaning of Section 9(c) of the Act.Weshall,therefore,dismiss the petition.ORDERUpon the basis of the foregoing findings of fact and the entirerecord in the case, the National Labor Relations^Board hereby ordersthat the petition for investigation and certification of representativesof employees of L. Bamberger & Co., Newark, New Jersey, filed byAmalgamated Clothing Workers of America, Journeymen TailorsUnion, Local 19.5, be, and it hereby is, dismissed.Cni.11RMAN MILLIS took no part in the consideration of the aboveDecision and Order.8 The contracts between an affiliate of the Amalgamated and R. H. Macy & Co, andbetween an affiliate of Vie AFL and department stores on the west coast, offered in evi-dence, are based upon store-wide units.Cf.Matter of J. L. Hudson & Co,49 N. L. R. B.273.